Citation Nr: 1222592	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-45 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for tinnitus.

[The claim for payment of or reimbursement of the cost of unauthorized medical expenses incurred at a private medical facility on May 4, 2010 and June 1, 2010, is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application to reopen a claim for service connection for hepatitis and entitlement to service connection for tinnitus, respectively.

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence that is not duplicative of the evidence in the paper claims file or is pertinent to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's tinnitus claim, inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." Nieves-Rodriguez , 22 Vet. App. at 302.  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311. 

The Veteran underwent a VA examination in June 2010.  The examiner found that the Veteran's tinnitus was intermittent and not diagnosed until many years after separation.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by noise exposure during service.  The examiner did not provide a rationale for the negative etiology opinion.  Therefore, the examination report is inadequate and a remand is necessary for an addendum to be submitted.  

With regard to the Veteran's hepatitis C claim, he withdrew his petition to reopen his claim for hepatitis C during the April 2011 Board hearing.  Therefore, the only issue discussed at the hearing was for service connection for tinnitus.  However, since that time, the Veteran has stated in a May 2012 letter he does not wish to withdraw the appeal. 

In a December 2007 substantive appeal, the Veteran requested a hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with his request, the case must be remanded so as to provide the Veteran an opportunity to present testimony during a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

1. To ensure completeness of the record, ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Then, return the claims file to the examiner who conducted the June 2010 examination.  If that examiner is no longer available, schedule the Veteran for a new audiology examination with an appropriate clinician.  

The purpose of the addendum opinion or examination is to determine whether the Veteran has tinnitus that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner will be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The report of the June 2010 VA examination

      2) The February 2010 letter from J. C., Au.D.

      3) The Veteran's private audiology records.
	
      4) The Veteran's STRs. 

d) If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) In the addendum opinion or new examination report, the examiner must provide an opinion as to whether the Veteran's tinnitus began during active service or is related to any incident of service. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. The RO should schedule the Veteran for a Travel Board hearing, pursuant to his December 2007 request, at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





